DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-20 are objected to because of the following informalities:  
In claim 8, lines 1-2 should read in part “wherein the controller  is configured to calculate [[the]] a minimal required parasitic load required for regenerating [[a]] the DPF”.  Appropriate correction is required.
	In claim 9, lines 5-7 should read in part “[[a]] the signal is received by the controller corresponding to [[a]] the fill state of the DPF being at or above a second threshold, greater than the first threshold; and/or d) [[a]] the signal is received by the controller corresponding to [[a]] the fill state”. Appropriate correction is required.
	In claim 9, Lines 9-14 should read in part “e) an exhaust gas temperature of the engine is above a predetermined exhaust gas temperature; and/or f) a hydraulic oil temperature of the engine is above a predetermined hydraulic oil temperature; and/or g) a water temperature of the engine is above a predetermined water temperature; and/or h) a lubricant temperature of the engine is above a predetermined lubricant temperature; and/or i) a temperature of a component of the engine is above a predetermined component temperature.” Appropriate correction is required.
[[the]] a range”. Appropriate correction is required.
	In claim 11, line 2 should read in part “receive [[a]] the signal corresponding to [[a]] the fill state”. Appropriate correction is required.
	In claim 12, lines 5-17 should read in part “b) upon receipt by the controller of [[a]] the signal indicative of [[an]] the operator demand to power one of the hydraulic actuators; and/or c) when [[a]] the signal is received by the controller corresponding to [[a]] the fill state of the DPF below a second threshold; and/or d) when an exhaust gas temperature of the engine is above a pre[[-]]determined exhaust gas temperature; and/or e) when a hydraulic oil temperature of the engine is above a predetermined hydraulic oil temperature; and/or f) when a water temperature of the engine is above a predetermined water temperature; and/or g) when a lubricant temperature of the engine is above a predetermined lubricant temperature; and/or h) when a temperature of a component of the engine is above a predetermined component temperature.[[.]]”. Appropriate correction is required.
	In claim 14, lines 1-2 should read in part “corresponding to [[a]] the stationary state”. Appropriate correction is required.
	In claim 15, lines 2-5 should read in part “receive [[a]] the signal corresponding to [[a]] the fill state of the DPF being at or above a third threshold, greater than [[the]] a second threshold, and wherein the controller is configured to selectively limit [[the]] a power output of the diesel engine in response to receiving the signal, optionally wherein the controller is configured to set a maximum engine speed in [[the]] a range 1000-1400 RPM, for”. Appropriate correction is required.
[[a]] the signal corresponding to [[a]] the fill state of the DPF being at or above a fourth threshold, greater than [[the]] a third threshold, and to selectively prevent operation of the off-highway vehicle”. Appropriate correction is required.
	In claim 17, line 10-11 should read in part “at or above [[a]] the first threshold”. Appropriate correction is required.
	In claim 19, line 5 should read in part “transporting [[a]] the load and a discharge position for discharging of [[a]] the load.” Appropriate correction is required.
	In claim 20, line 5 should read in part “a fill state of [[the]] a DPF being”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 8


In Reference to Claim 10
The phrase "for example approximately 1600 rpm." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

In Reference to Claim 14
	The term “approximately zero” in the claim is a relative term which renders the claim indefinite. The term “approximately zero” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear as to the degree of “approximately zero” and whether the vehicle is traveling of the vehicle is not traveling.
For Examination purposed the claim will be read as “

In Reference to Claim 15
The phrase "for example approximately 1200 rpm." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoga et al. (US 8,534,052).
In Reference to Claim 1
(See Itoga, Figure 5)
Itoga et al. (Ito) discloses:
	A control system for a diesel particulate filter (DPF) system of a diesel engine of an engine system, configured for operation in an off-highway vehicle (See Ito, Abstract), the control system comprising: 
a controller (18) configured to receive a signal corresponding to a fill state of the DPF (11) being at or above a first threshold (See Ito, Column 1, Line 66 – Column 2, Line 10), 


In Reference to Claim 2
(See Ito, Figure 5)
Ito discloses:
	wherein the control system is configured for operation in an off-highway vehicle comprising a hydraulic system (4a,8,13,16), and wherein the controller (18) is configured to selectively induce the parasitic load onto the hydraulic system (4a,8,13,16). (See Ito, Column 1, Lines 20-46).

In Reference to Claim 4
(See Ito, Figure 5)
Ito discloses:
wherein the hydraulic system (4a,8,13,16) incorporates a hydraulic load valve (13), and wherein the controller (18) is configured to selectively actuate the hydraulic load valve (13) to induce the parasitic load onto the hydraulic system (4a,8,13,16). (See Ito, Column 2, Lines 49-67).

In Reference to Claim 5
(See Ito, Figure 5)
Ito discloses:


In Reference to Claim 6
(See Ito, Figure 5)
Ito discloses:
	wherein the hydraulic system (4a,8,13,16) comprises a hydraulic circuit, wherein the hydraulic circuit comprises one or more hydraulic valves (14) configured to selectively divert hydraulic fluid from the hydraulic circuit to power one or more hydraulic actuators (4a), and wherein the hydraulic load valve (13) is arranged on the hydraulic circuit downstream of the one or more hydraulic valves (14). (See Ito, Column 1, Lines 20-46).

In Reference to Claim 7
(See Ito, Figure 5)
Ito discloses:
	wherein the hydraulic system (4a,8,13,16) comprises a hydraulic circuit, wherein the hydraulic circuit comprises one or more hydraulic valves (14) configured to selectively divert hydraulic fluid from the hydraulic circuit to power one or more hydraulic actuators (4a), wherein the hydraulic circuit comprises a bypass flow path (path to tank 25 via 13a) arranged such that only hydraulic fluid not diverted to power the one or 

In Reference to Claim 9
(See Ito, Figure 5)
Ito discloses:
	wherein the controller (18) is arranged to selectively remove the parasitic load on the engine (5a) when: a) an operator demanded engine speed is above a predetermined engine speed; and/or b) an operator demanded engine power is above a predetermined engine power; and/or c) a signal is received by the controller corresponding to a fill state of the DPF being at or above a second threshold, greater than the first threshold; and/or d) a signal is received by the controller corresponding to a fill state of the DPF being below the first threshold; and/or e) an exhaust gas temperature of the engine is above a predetermined temperature; and/or f) a hydraulic oil temperature of the engine is above a predetermined temperature; and/or g) a water temperature of the engine is above a predetermined temperature; and/or h) a lubricant temperature of the engine is above a predetermined temperature; and/or i) a temperature of a component of the engine is above a predetermined temperature. (See Ito, Column 2, Lines 20-37 w/respect to fill state and sufficient exhaust gas temperature).

In Reference to Claim 17

Ito discloses:
An off-highway vehicle or a working machine comprising: 
engine system comprising: 
a diesel engine (5a); 
a diesel particulate filter (DPF) system comprising a DPF (11) and a sensor (12) configured to monitor a fill state of the DPF (11) and to generate a signal when the fill state of the DPF is at or above a first threshold (See Ito, Column 2, Lines 3-19); 
a control system comprising a controller (18), wherein the controller (18) is configured to receive the signal and to selectively induce a parasitic load on the diesel engine (5a) to increase the diesel engine (5a) operating temperature in response to receiving the signal corresponding to the fill state of the DPF (11) being at or above a first threshold. (See Ito, Column 2, Lines 20-37).

In Reference to Claim 18
(See Ito, Figure 5)
Ito discloses:
	wherein the off-highway vehicle is a dumper vehicle, a backhoe loader, an excavator, a telescopic handler, a forklift, or a skid-steer loader. (See Ito, Column 1, Lines 17-20).

In Reference to Claim 20
(See Ito, Figure 5)

A control system for a diesel particulate filter (DPF) system of a diesel engine (5a) of an engine system, configured for operation in an off-highway vehicle, the control system comprising: 
a controller (18) configured to receive a signal corresponding to a fill state of the DPF (11) being at or above a first threshold (See Ito, Column 2, Lines 3-19), 
wherein the controller (18) is configured to selectively induce a parasitic load on the diesel engine (5a) to increase an operating temperature of the engine (5a) in response to receiving the signal (See Ito, Column 2, Lines 20-37)., 
wherein the hydraulic system (4a,8,13,16) incorporates a hydraulic load valve (13), and wherein the controller (18) is configured to selectively actuate the hydraulic load valve (13) to induce the parasitic load onto the hydraulic system (4a,8,13,16) (See Ito, Column 2, Lines 49-67), and 
wherein the hydraulic system (4a,8,13,16) comprises a hydraulic circuit, wherein the hydraulic circuit comprises one or more hydraulic valves (14) configured to selectively divert hydraulic fluid from the hydraulic circuit to power one or more hydraulic actuators (4a), wherein the hydraulic circuit comprises a bypass flow path (path to tank 25 via 13a) arranged such that only hydraulic fluid not diverted to power the one or more hydraulic actuators (4a) flow along said bypass flow path, and wherein the hydraulic load valve (13) is arranged on a carryover port of the hydraulic circuit. (See Ito, Column 2, Lines 49-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (US 8,534,052) in view of Nakamura (US 2005/0155345).
In Reference to Claim 3
Itoga et al. (Ito) discloses:

Ito discloses the claimed invention except:
	The temperature is at least 300°C.
	Nakamura (Naka) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Naka, Abstract). Naka discloses an operating temperature of at least 300°C. (See Naka, Paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the operating temperature of Ito at least 300°C as both references are directed toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the target temperature greater than 300°C would have provided a temperature sufficient to burn and regenerate particulates from the filter. (See Naka, Paragraph [0023]).

In Reference to Claim 10 (As Best Understood) 
Ito discloses the claimed invention except:
	wherein the controller is configured to selectively induce the parasitic load on the diesel engine by increasing the engine speed, optionally wherein the controller is configured to increase the engine speed in the range 1400-1800 RPM, for example approximately 1600 RPM.
	Nakamura (Naka) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Naka, Abstract). Naka discloses 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have raised the engine speed of Ito as both references are directed toward toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the engine speed and parasitic hydraulic control of Naka would have improved the fuel consumption. (See Naka, Abstract).
	The Examiner notes that the term “optionally” has been read in accordance with MPEP 2173.05(h) as merely alternative language to the range of increased engine speed.

In Reference to Claim 12 (As Best Understood) 
The Ito-Naka combination discloses:
	wherein the controller is arranged to selectively remove the induced engine speed parasitic load: a) upon receipt by the controller of a signal indicative of an operator demand to move the vehicle; and/or b) upon receipt by the controller of a signal indicative of an operator demand to power one of the hydraulic actuators; and/or c) when a signal is received by the controller corresponding to a fill state of the DPF below a second threshold; and/or d) when an exhaust gas temperature of the engine is above a pre-determined temperature; and/or e) when a hydraulic oil temperature of the engine is above a predetermined temperature; and/or f) when a water temperature of the engine is above a predetermined temperature; and/or g) when a lubricant 

In Reference to Claim 13 (As Best Understood) 
The Ito-Naka combination discloses:
	wherein the controller is configured to receive a signal corresponding to a stationary state of the off-highway vehicle, and wherein the controller is configured to only induce the engine speed parasitic load when the off-highway vehicle is in the stationary state. (See Naka, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have raised the engine speed of Ito as both references are directed toward toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the engine speed and parasitic hydraulic control of Naka would have improved the fuel consumption. (See Naka, Abstract).

In Reference to Claim 14 (As Best Understood) 
The Ito-Naka combination discloses:
wherein the signal corresponding to a stationary state of the off-highway vehicle is generated when: a) the off-highway vehicle has a travelling speed of approximately 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have raised the engine speed of Ito as both references are directed toward toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the engine speed and parasitic hydraulic control of Naka would have improved the fuel consumption. (See Naka, Abstract).
The Examiner notes that the vehicle is “stopped” in the Ito-Naka combination.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (US 8,534,052) in view of Miura et al. (US 2013/0074481).
In Reference to Claim 15 (As Best Understood) 
Itoga et al. discloses the claimed invention except:
	wherein the controller is configured to receive a signal corresponding to a fill state of the DPF being at or above a third threshold, greater than the second threshold, and wherein the controller is configured to selectively limit the power output of the diesel engine in response to receiving the signal, optionally wherein the controller is configured to set a maximum engine speed in the range 1000-1400 RPM, for example approximately 1200 RPM.
	Miura et al. (Miura) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Miura, Abstract). Miura discloses the controller is configured to receive a signal corresponding to a fill state of the DPF being 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the threshold control of Miura in the device of Itoga, as both references are directed toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the threshold control of Miura would have protected the components and operation of the vehicle by limiting PM output above a threshold and allowing for service to be performed in a safe location. (See Miura, Paragraph [0343]). 	
The Examiner notes that the term “optionally” has been read in accordance with MPEP 2173.05(h) as merely alternative language to the range of increased engine speed.

In Reference to Claim 16
Itoga et al. discloses the claimed invention except:
	wherein the controller is configured to receive a signal corresponding to a fill state of the DPF being at or above a fourth threshold, greater than the third threshold, and to selectively prevent operation of the off-highway vehicle in response to receiving 
Miura et al. (Miura) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Miura, Abstract). Miura discloses the controller is configured to receive a signal corresponding to a fill state of the DPF being at or above a fourth threshold, greater than the third threshold, and to selectively prevent operation of the off-highway vehicle in response to receiving the signal. Miura et al. (Miura) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Miura, Paragraph [0343]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the threshold control of Miura in the device of Itoga, as both references are directed toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the threshold control of Miura would have protected the components and operation of the vehicle by limiting PM output above a threshold and allowing for service to be performed in a safe location. (See Miura, Paragraph [0343]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (US 8,534,052) in view of Nakamura (US 2005/0155345), further in view of Miura et al. (US 2013/0074481).
In Reference to Claim 11 (As Best Understood) 
The Itoga-Nakamura combination discloses the claimed invention except:

	Miura et al. (Miura) discloses an exhaust load adjustment regeneration system utilizing hydraulic parasitic load adjustment. (See Miura, Abstract). Miura discloses the controller is configured to receive a signal corresponding to a fill state of the DPF being at or above a second threshold, greater than the first threshold, and to selectively increase the engine speed in response to receiving the signal. (See Miura, Paragraph [0318]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the threshold control of Miura in the device of Itoga, as both references are directed toward exhaust load adjustment regeneration systems utilizing hydraulic parasitic load adjustment. One of ordinary skill in the art would have recognized that the threshold control of Miura would have protected the components and operation of the vehicle by limiting PM output above a threshold and allowing for service to be performed in a safe location. (See Miura, Paragraph [0343]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (US 8,534,052) in view of Masuda et al. (US 2011/0173958).
In Reference to Claim 8 (As Best Understood) 
Itoga et al. discloses the claimed invention except:	wherein the control system is configured to calculate the minimal required 
	Masuda et al. (Mas) discloses an exhaust particulate filter regeneration system with hydraulic load control. (See Mas, Paragraph [0011]-[0012]). Mas discloses calculating minimal required load to regenerate the DPF. (See Mas, Paragraph [0011] & [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the control calculation of Mas in the device of Itoga et al., as both references are directed towards exhaust particulate filter regeneration systems with hydraulic load control. One of ordinary skill in the art would have recognized that the control of Mas would have allowed for regeneration to take place while inhibiting the possibility of stalling the engine. (See Mas, Paragraph [0062]). Additionally, one of ordinary skill in the art would have recognized that the minimal rotational speed load requirement would be less than the maximum amount of power of the engine and that setting the rotational load for less than 10% of the maximum power output would further allow for inhibiting stalling and discomfort of the operator. (See Mas, Paragraph [0055]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (US 8,534,052) in view of Ge et al. (US 2016/0069291).
In Reference to Claim 19
Itoga et al. discloses the claimed invention except:

	Ge et al. (Ge) discloses an off-highway vehicle with a hydraulic system and particulate filter. (See Ge, Paragraphs [0021] & [0037]). Ge discloses the off-highway vehicle is a dumper vehicle comprising a frame, front and rear wheels mounted to the frame, an operator seat mounted to the frame, and an open topped container for carrying a load therein mounted to the frame between the front and rear wheels, wherein the container is moveable between a transport position for transporting a load and a discharge position for discharging of a load. (See Ge, Paragraphs [0019] & [0021], Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dumper vehicle as the off-highway vehicle of Itoga, as both references are directed towards off-highway vehicles with hydraulic actuators and particulate filters. One of ordinary skill in the art would have recognized that a dumper vehicle is a well-known working machine off-highway vehicle with a hydraulic actuator and particulate filter utilized for transport of load with fuel saving hybrid powertrain. (See Ge, Paragraphs [0021]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibamori, Withrow, Juricak, Tuskuda, and Iwasaki show working machine hydraulic regeneration devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746